Citation Nr: 0807659	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an increased evaluation for the service-
connected neuropathy of the upper left extremity with muscle 
atrophy of the left arm, for the period March 19, 2002 to May 
2, 2004, evaluation in excess of 40 percent; for the period 
beginning May 3, 2004, evaluation in excess of 60 percent.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected Dupuytren's contracture of the left 
hand.

4.  Entitlement to service connection for claimed neuropathy 
of the upper right extremity with muscle atrophy.

5.  Entitlement to service connection for claimed Dupuytren's 
contracture of the right hand.


REPRESENTATION

Appellant represented by:	Ronald Aronds, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2004 rating 
decisions issued by the RO.

The veteran and his daughter testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in January 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

In the December 2002 rating decision, the RO granted service 
connection for both neuropathy of the upper left extremity 
with muscle atrophy of the left arm and Dupuytren's 
contracture of the left hand.  A 40 percent evaluation was 
assigned for the service-connected neuropathy of the upper 
left extremity and a 10 percent evaluation was assigned for 
the Dupuytren's contracture of the left hand.

In that December 2002 rating decision, the RO also denied 
entitlement to service connection for neuropathy of the upper 
right extremity with muscle atrophy, Dupuytren's contracture 
of the right hand, diabetes mellitus, hypertension, and 
valvular heart disease.  The veteran was notified of the 
rating decision on December 23, 2002.

In a statement received by the RO on December 3, 2003, the 
veteran seems to express disagreement with the December 2002 
rating decision with regards to the assigned evaluations for 
the service-connected neuropathy of the upper left extremity 
(40 percent evaluation) and left hand disability (10 percent 
evaluation) as well as denial of entitlement to service 
connection for the neuropathy of the upper right extremity 
and right hand disability.  In this regard, the Board notes 
that a written communication from the claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  Special wording is not required, but the 
NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If adjudicative determinations were made 
on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201.  To be considered timely, 
the NOD must be filed within one year from the date that the 
agency of original jurisdiction mails notice of the 
determination to the veteran.  Otherwise, the determination 
becomes final.  38 U.S.C.A. § 20.302(a).   

As the veteran has timely expressed disagreement with the 
December 2002 rating decision with regards to the assigned 
evaluations for the service-connected upper left extremity 
disability and left hand disability as well as denial of 
entitlement to service connection for upper right extremity 
disability and right hand disability, the Board finds that a 
Statement of the Case should be issued as to these claims.  
Thus, it remains incumbent upon the RO to issue a Statement 
of the Case addressing these particular issues, and, as 
indicated in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), this matter must be addressed on remand.  See also 38 
C.F.R. § 19.26 (2007).

The Board is aware that in an October 2005 rating decision, 
the RO assigned an increased 60 percent evaluation for the 
service-connected neuropathy of the upper left extremity.  
The RO based its decision in this case upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  
However, the Board notes that the veteran has submitted 
evidence showing that his service-connected disabilities 
interfere with his employment.  In this regard, the Board 
observes a February 2004 VA neurological disorders 
examination in which the examiner concluded that "the 
service-connected disabilities will cause functional 
impairment and will have impact in the functional impairment 
and will have an impact on his physical and sedentary 
employment status."  In a February 2004 VA hand, thumb and 
finger examination, the examiner concluded the veteran was 
most likely incapable of doing any physical activity, due to 
his profound weakness of the shoulder girdle musculature on 
the left.  The veteran was unable to perform overhead 
activities due to this weakness.  In terms of sedentary 
employment he was most likely able to do just any form of 
desk related work.  

In a June 2004 private physician statement, the physician 
opined that the veteran was 100 percent disabled in his lack 
of ability to perform the duties of a law enforcement officer 
for which he had been trained.  In an October 2005 VA 
neurological examination, the examiner concluded that the 
veteran's service-connected disabilities would affect both 
physical and sedentary employment status, more physical than 
sedentary.  The examiner further stated that the service-
connected disabilities would also interfere with the 
veteran's ability to obtain gainful employment at this point.

Thus given these statements, the Board finds that remand to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  

Finally, given the nature of the development requested above, 
specifically the requested proper development of claims for 
increased evaluations for the service-connected upper left 
extremity and left hand disabilities, the Board must defer 
further action as to the matter of entitlement to a TDIU 
rating.  See Holland v. Brown, 6 Vet. App. 443 (1994) (A 
claim for TDIU predicated on a particular service-connected 
condition is inextricably intertwined with a rating increase 
claim regarding the same condition); see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding his 
claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that VA 
will seek to provide, inform him of the 
type of evidence that he is expected to 
provide, and request that he provide any 
and all relevant evidence currently in his 
possession.  

With regard to the increased evaluation 
claims, the veteran should be notified that 
to substantiate such claims: (1) he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran is 
rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of increased evaluations for the 
service-connected neuropathy of the upper 
left extremity with muscle atrophy and 
Dupuytren's contracture of the left hand as 
well as entitlement to service connection 
for claimed neuropathy of the upper right 
extremity and a claimed right hand 
disability.  All indicated development 
should be taken in this regard. The veteran 
should, of course, be advised of the time 
period within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2007).  

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected neuropathy of the upper left 
extremity and Dupuytren's contracture of 
the left hand. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should be 
performed.  

Considering all examination findings, the 
physician should then offer an opinion as 
to the effect these service-connected 
disabilities have on the veteran's ability 
to secure employment.  Specifically, the 
examiner should opine as to whether the 
veteran's service-connected neuropathy of 
the upper left extremity and Dupuytren's 
contracture of the left hand prevent the 
veteran from securing or following a 
substantially gainful occupation.

The examination should include a complete 
rationale for the opinions expressed. 

4.  Then, the RO must submit this appeal 
concerning the service-connected neuropathy 
of the upper left extremity and Dupuytren's 
contracture of the left hand to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for a 
determination as to whether the service-
connected disabilities present such an 
exceptional or unusual disability with 
marked interference with employment as 
would merit extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

5.  After completion of all the above 
development, the veteran's claims of 
increased evaluations for the service-
connected neuropathy of the upper left 
extremity and Dupuytren's contracture of 
the left hand, entitlement to service 
connection for claimed neuropathy of the 
upper right extremity and Dupuytren's 
contracture of the right hand, and 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



